OFFICEOFTHEATTORNEYGENERALOFTEXAS
                                 AUSTIN




Ronorabls cbmrley LmMkart
Stats Traaaurer
Austbx, Tl3xEs
Dear Sir:




                                                  68BWldd by 88Xl&8
                                                 84i 46th Lsgl816tUra.
            .%areoei9oU                               , raquestlng  our
qbinioa   a8 to 'w&ether                            aseoc iatlons EM
scmrptfrom the pa                                  evied by Artidle
rc47*, Iis9lsad a9                                   ta Bill x0. t4,
b6th Leqlslnture.
                                          y of a tax or Texi(106) cents
                                          tar the rim   Two matbed
                                                      ecured by liens
                                      rk’s offioe, this stat&e then
                                      1 not apply to instrunlcnt8, note3
                                      n behalf of the flnltodStatea cr
                           tr any amporate agemy or infdmztentality
                           of the hste of Texee in oarrying out the
                           exprewdd in any eat of the Oougreas 0r
                            the Legfalatureof the ,Pt&e of Texa&"




          “(a) Creation;dlreotore, The beard 1s htreby auth-
     or5,zsdaad bfraatod to oreate a eorporatlonto bs lrnow
     8s the Home Owners* Luau Corporation,dich shall bs 81)'
non.   Chcrley      Lockhart,   ?age   .?



       lnstrumentelltyof the United It&es, which shell have
       aut,borityto sue end to be sued in any murt  of competent
       jurisdlotlon,f'ederalor State, and w.ich ehali be under
       the direction of the Beard and operated by It under such by-
       ieva, rules, and .regulatlonsae It cay prescribe ror the
       aocampllshmentof the purposes and intent of this section.
       The members of the ijoardshall constitute the &era or
       Directors of the Corporation and s!:allserve as such
       directorswithout additional cozponsation."
              Subdlvialon !o) of Sr.ctlon1483 provides that:
            "The bonds issued by the Corporationundnr this sub-
       seatlon shall be exempt, both as to principal and interest,
       from ail taxation (exuspt surtaxes, estate, inberltanoa,
       end gift taxes)   new cr hereafter im;msed by the ialted
       States or a:~.y District, xerritory,dependency,or possession
       thereof',or by any Ltate, county, municipality,or local
       taxing authority. The Corporation,Including its fr&hise,
       its eapltal, reserves and surplus, and ite losns and LIpoox.8,
       ehail lirewise be exempt from such taxation; except that
       any real property oi the Corporationshall be sub&at     to
       taxation to tho same extent, according to its value, as
       otter real property.18taxed. . .N
          Tbe drganiaatlonof Federal Satin@and Loan Aseoolations
is authorizedby Subdi9ision (a) OS Section 1464, U.S.C.A., which
reads as followa:
             *(a) Gr,:anixation  authorized. In order to proolde
       10~61 mutual thrift Institutionsin which people wy invest
       their  funds an& in order to provide~forthe l'inaneing of
       bomes,'theBosrd is authorized, und(!rsuoh rules and re-
       gulations.ssit xay prescribe, to provide for the organlma-
       tion, incorporation,examination,operation,and regulation
       of aasoaiatlonsto be known as 'Federal&~in(;s and Loan
       &socIations,v and to issue charters tbarsror,givFng
       primary considerationto the best practices of looal mutual
       thrift end home-finanalnginetitutionsin the United States-"
             Subdlvislon (2)       or said Section 1464 reads 88   tollowe:
           n(f) Aesoolaticnsas members of 2ederel I!c~me
                                                       Loan hank.
       :ach such association,upon its incorporotlon,shall be-
       C<x,eautomaticallya member of'the Federal Home Loan Eank
                                                                   ..

                                                                   I!

1:0n.Cherley Lockhart,Page 3


    of the dlstrlat In which It is located, or if acnven-
    lanae s&all require and the Board approve, shall become
    e c!emberof a &'ederalHomeLoan Bank of en adjoining
    distrlat. Zuch ecsociatlonashaii qualify for aueh
    wmbership In the manner provldod  ih chaoter 11 of this
    title ziihrespect tc other members."
         Subdlvlslon (h) of said ?cction reads 88 follows:
         "!h) hxemptIone~fromtaxation. Such associations,
    includln~their franchises,   capital, reserves,and sur-
    plus, and  nbelr loans and Income,  shall be axecpt from
    all taxation now or hereafter Imposed by the United
    .Ctstes
          * and all aharcs or auah asscciatlcnsshall be
    exempt both as to their value and the income therefrom
    rroivall taxation (exaept eurtaxes,   estate, lnhsrltance,
    and gift taxes) now or hereafter Imposed by the United
    States; and no Gtate, Tsrrltorlal,County,~municipal,
    or local taxing authority shall impopose any tax.on such
    aesoaiationsor their franchise,aapital, reserves,
    surplus, loans, or inaome greater than that Imposed
    by such authority on other sImIlar local mutual or co-
    operativethrlrt and home rlnanclng instItufIoas.W
         SubdIvIsIon (k)   or said Section 1464'readsas hollows:
         “(k)  Fetlerel Savings and Loan Assoaistlons,     or
    Pcdsral Some loan Banks asflscal aSent of United States.
    Shen designstad ior that    purpose by the Secretary of the
    Treasury, any Federal savings and loan assoalatlonor
    member of any Federal   Borne Loan ihank may be employed ad
    fiscal agent or the Government under such regulationsas
    may be prescribedby said Secretary and sbal~ parform
    ail such reasonableduties ns fiscal agsnt of the Govern-
    ment'ea may be rqulrad of It. any Federal savlngs.end~
    loan associationor member of any Tadera Eome Loan
    Bank msy ect as agent ror any other Instrumentalityof
    the United States when designated for that purpose by
    such InstrumentelItyof the United States. (June 13 1.855,
    c. 64, # 5, 48 Stat. 132; Apr. 27, 1934, c. 168, # 4 6, 6, '
    4s Ltd. 648, 646; bay 28, 1955, c. 150, 8 18, 49 Stat.
    297.)
          The Federal Home loan Bank Act la found beginningwith
SeatIon 1421, Chapter 11, Title 12, TJ.:.C.A. SubdIvIsIon (a) of
 3n. Charlay Lockhart,Pade 4


  ction 1426, U.C.C.A., makes provision for stock subscriptionfor
  mbers 0r the Yedarel iir;ma
                            ioan hank. Seat!on 1430, U. .T..
                                                           C. A.,
m&es provision for advanaes or loans by the Federal Eoma Loan hank
to its members. ,eation1433, U.5.C.k.. provides certain broad
axamptionsiron taxation for the Tederel Eome Loan iSank,but it la
not provided that.suct era=ptionsshall be available to members of
suab bank.

          Subdivision'g) of Leotlon 1464 authorizes the aeoretary
of sreasury, in behalf of the United States, to subsaribefor pre-
terrod shares in such association,end Congrass th;-,rein
                                                       appropriated
 -100,000,000.00to amble the Searetary or I'reaauryto subscribsto
 :tockin such association. L.eatIon1465, U.S.C.A. read8 as follows:
           "6 1465. inaouregamentof saving end home flnanaing
     To enable the Board to encourage loon1 thrift and loeal
     hcme tinenclng end to promote, organize, and develop tha
     aeaoaiationsherein provided for or simller   asooaietione
     organized under local laws, there Is hereby authorized
     to ha appropriated,out of any monsy in tha Treasury not
     otaemise appropriated,the sum of $150,000, to be immedl-
     ately evailabla and remain available unt%l expended, sub-
     ject to the call or the Board, which sum, or so mch thereof
     as may be necessary, the Board is authoriead to use in It8
     dtsaretlon ror tha aaoamplIs~nt of the purposes of this
     section viithout,rewd to the provisions of any other law
     governing   the expandituraoi publia funds. For the pm-
     poses or thtissectfon the baoratary or the Waasury Is
     authorizedand diraated to allooeta and mske Xmmadiataly
     available to the Board, out of the funds appropriatedpur-
     suant to section   1464 (g), the cum of $700,000. Such sum
     shall be In addition to tha funds appropriatedpur6WAnt to
     this'section, end shall be In addition to the funds appro-
     priated pursuant to this seation, and aball be subjeot to
     the call of the Board end shall.remafnavsllable until
     expended. The sums appropriatedand made evallabla pur-
     suent to this ssction shall be usad impartially in the
     promotion and developmentof loos1 thrift and homa-iinane-
     in& Institutions,whether State or Federally chartered.
     (June 13, 1953, c. 64 6 6, 48 Stat. 134; Apr. 27, 1934,
     a. 168,   4 11, 48 f.tet.641; ?&syi%%,19%. a. 160, 8 19,
     49 aat.   287.)

          The fact that Congress exprassly'clothadtbeHome Owncra*
  sn CorporationvAth the exemption iron any taxation except upon
       rley iockhart,Page 3


         property (Kectlon1463 a) and extended the sauteexemp-
        icderel IioaeLonn hanks (Leation 1433) rud oxexpted redera
-&it& and Loan rsscclatlonsfrom taxation by the United Ytatetv;
but provlCed that ".rLo
                      btete, territorial,coubty, aunlclpal, or
local taxing authority ehall l~?ose any tax on Such assoclatlons
or their franohlse.capital, rtserveai surplus, loans or Income
greater than that lm?oacd by such authority on other slltllarlocal
sutual or oooptratlvethrift end home flnanolng lnstltutlona,"
(Zectlon 1464 a), in our opinion would leave the State Pree to col-
J-m,-*.betax in question iron!sederel Savings and Loan hrsoclatlons
      >rtgage lnstrume~tstaken by it.
          The question thus left tor our dateruinationlo whether
       under the terms of the State statute lostrumentataken by such
      ltlonsare subject to the tax. The fact that Subdlvlelop (k)
      ;lon 1464, U.S.C.A., provide8 that such assoclatloneua$be
      ,d as flaoal agenta of the Government and xay also atitaa
       for other lnstruuentalitlesof the United Stattt3,when
      *ted to act In said capaoltiesby the proper authorities,
      m to oonolnde that the Congress of the United State8 did not
      ar .tbatsuch as6ooiatlonswould. generally be lnstruuentalltle~
      Ita ot the Uited States In the periormeneeof their usual
      ms. This view is strengthenedby the fact that the l&me
      1 I.wp Corporationis expresslydeolared .to'beatiinstrument-
      >i the Cnlted States, and..withoutany llmltatlonbeing &wed
      1, and by the dlftarenotsmade in the matter of exemptlone
      ixatlon.
          Fhlle in your question you rpeak OS Federal Bulldlug and
      woelatlons, we aseume that you have reiertnoe to Federal
      I and Loan ksaoclatloneand answer your.questlonin the nega-
      This answer requires urnto overrule an opinion written June 10,
      ,p HonorableH. L. Hllllford,Asslatant Attorney General, to
      mtt S. &ages, Aseletant County Attorney of Galveston, Texas.

        '..,                         Yours very truly
                                 A'i'TOEBXYY%ALOF      TEXA3




                                     0
                                               Glenn R. Lewis
                                                    Assistant
                                      APPROVED
                                        OPINKm
                                      COMMn-rEE
                                      ~%iz%~


      <Y GENERAL OF TEXAS